DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-10 are allowed. Claims 1-4 have been canceled.
The following is an examiner’s statement of reasons for allowance: 
The claim is drawn to a positive electrode material comprising a positive electrode active material, and a coat, the coat including a first layer and a second layer, the first layer being formed on the surface of the positive electrode active material, the second layer being formed on the first layer, the first layer consisting of a lithium ion conductor, the second layer including a lithium ion conductor and a ferroelectric substance, and the lithium ion conductor in the first layer is the same as the lithium ion conductor in the second layer. 
The closest prior art is Yanagisawa (US20140065298) and Fujieda (US20150372298). 
Yanagisawa discloses a positive electrode active material with a lithium ion conducting coating. Fujieda discloses a positive electrode active material including a coating of ferroelectric particle and solid electrolyte particles are all bound in the vanadium glass to provide suitable conduction (Fujieda [0013]), where the ferroelectric material is at least partially in direct contact with the active material. Thus it would not be possible to arrive at the claimed invention wherein the ferroelectric material is not in contact with the active material, because the first layer consists only of lithium ion conductor and thus would not allow for the ferroelectric material to be in direct contact with the active material as is desired by Fujieda.  
Another similar art, Kim US20110052991 teaches a first coating layer including barium titanate and a second layer on top of that including a conductive lithium phosphate (Claim 1) because the barium titanate layer prevents contact between the core (active material) and the electrolyte to suppress side reaction heat generation.
There is no reasonable motivation to combine the prior art such that the ferroelectric containing layer is coated on top of a layer consisting only of lithium ion conductor, as the benefit of the ferroelectric material taught by the prior art, which is improving the interface between the active material and the solid electrolyte material, would not be realized. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722